Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After Final response filed on 07/07/2021 is considered and entered.  Claims 15, 17-18 and 20-22 are currently pending.  Claim 17 has been amended; claim 19 has been cancelled; claims 1-14 and 16 were previously cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Darla Graff on 07/15/2021.
Amend the specification as follows:
Amend lines 12-14 on page 6 of the specification as follows:
“consisting of, for example, trans-acting activator of transcription (Tat), Hph1, penetratin, transportan, Virus Protein 22 (VP-22), amphipathic peptides, MPG, Pep-1 peptide, model amphipathic peptide (MAP), sweet arrow peptide (SAP), PPTG1, cationic peptides, oligoarginine, human calcitonin fragment 9-32 (hCT(9-32)), syrB and Vascular-Endothelial-Cadherin-derived cell-penetrating peptide (pVEC), but is not limited thereto.”

Amend the claims as follows:
	Claim 17. The method of claim 15, wherein the PTD is selected from the group consisting of trans-acting activator of transcription (Tat), penetratin, transportan, Virus Protein 22 (VP-22), amphipathic peptides, Pep-1 peptide, model amphipathic peptide (MAP), sweet arrow peptide (SAP), cationic peptides, oligoarginine, human calcitonin fragment 9-32 (hCT(9-32)) and Vascular-Endothelial-Cadherin-derived cell-penetrating peptide (pVEC).

Reasons for Allowance
Claims 15, 17, 18 and 20-22 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous objections of claim 17 are moot in light of the Examiners Amendment.
The previous rejections of claim 19 are moot in light of the cancellation of the claims in the amendments filed on 07/07/2021.
The method recited in instant claims is free of the prior art because the prior art does not teach pretreating cells with HMGB1A combined with a protein transduction domain (PTD) in a method to inhibit rejection of transplanted cells.  The closest prior art is Yasunami (US 2010/0173277), Kim’JDT (Combination of TAT-HMGB1A and R3V6 amphiphilic peptide for plasmid DNA delivery with anti-inflammatory effect, Journal of Drug Targeting, 22:8, 739-747, 15 May 2014), Newman (US 2004/0156851) and Kokkola (Successful Treatment of Collagen-Induced Arthritis in Mice and Rats by 
 Yasunami teaches methods to suppress rejection in organ transplantation in particular pancreatic islet transplantation which is useful in treating diabetes (see abstract, [0012]). Yasunami teaches the pancreatic islets were pretreated with medium containing HMGB1-antibody (reads on pharmaceutical composition) prior to transplantation of the islets into diabetic mice (see [0021],[0165],[0166], Fig. 7). Yasunami teaches survival of the grafted pancreatic islets was promoted by incubating the pancreatic islets in the presence of anti-HMGB1 antibody prior to transplantation ([0168]). Yasunami teaches the anti-HMGB-1 antibodies suppress the inflammatory immune responses caused by HMGB-1 ([0008],[0009]).  Yasunami does not teach a composition comprising HMGB1A domain combined with a protein transduction domain (PTD) as an active ingredient and pretreating cells with such a composition prior to transplantation of the cells in its methods to inhibit rejection of transplanted cells. 
Kim’JDT teaches HMGB1 is a pro-inflammatory cytokine and causes diabetic retinopathy. Kim’JDT teaches the A box domain of HMGB1 has an anti-inflammatory effect as an antagonist of HMGB1. Kim’JDT teaches HMGB1A has been evaluated as a therapeutic peptide and reduced inflammation (pg. 739 Introduction para. 1). Kim’JDT teaches TAT is a protein transduction domain and has been used for delivery of various therapeutic agents into cells (pg. 740 col. 1 para. 1). Kim’JDT teaches purifying TAT-HMGB1A (pg. 740 col. 2 para. 2) and that TAT-HMGB1A has anti-inflammatory effects (Fig. 8).  Kim’JDT does not teach methods of inhibiting rejection of transplanted cells and pretreating cells prior to transplantation.
Newman teaches methods of treating allograft rejection by administering to the patient a composition comprising a polypeptide comprising a high mobility group box (HMGB) A box. Newman does not teach the HMGB domain to be coupled to a PTD and does not teach pretreating cells with the composition prior to transplantation.
Kokkola teaches both anti-HMGB1 antibodies and HMGB1A blocked the inflammatory effect of extracellular HMGB1 to similar degree (pg. 2057 Discussion para. 2, Fig. 1). 
The step of pretreating cells with HMGB1A combined a protein transduction domain (PTD) in methods to inhibit rejection of transplanted cells is nonobvious over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657